—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated March 14, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff sought damages for personal injuries sustained at the defendant’s bowling alley when he allegedly slipped on oil that had been applied to the bowling lane. The defendant did not establish its entitlement to judgment as a matter of law because it failed to “ ‘demonstrate the absence of any material issues of fact’” (St. Clair v City of New York, 266 AD2d 277; see, Daniels v Judelson, 215 AD2d 623; see also, Buckle v Buhre Ave. Foods, 232 AD2d 269). Krausman, J. P., Florio, Luciano and Schmidt, JJ., concur.